DETAILED ACTION
	This office action is in response to the RCE filed on February 16, 2021, to enter an IDS.  The attached prior art thereto is from a Partial Supplemental European Search Report, and 5 prior art / patent documents.  However, the claims at issue in the EP 18 86 8789 document are not the same claims as pending and allowed herein.  
Claims 1 and 3-21 remain pending and remain allowed, with claims 1, 4, and 8 in independent claim form.  Claims 3, 6-7, and 9-21 depend from claim 1, while claim 5 depends from claim 4.  
After a careful review of the EP ‘789 Search Report and Written Opinion, the Examiner maintains that the combination of method claim steps and features, as a whole and as arranged, by independent claims 1, 4, and 8 remain patentable as non-obvious.  There is no prior art listed in the IDS filed February 16, 2021 that is more pertinent than already on the record.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee February 16, 2021 has been entered.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 16, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1 and 3-21 remain allowed.  Claims 1, 4, and 8 are in independent method form.  Each independent method also involves slight differences in the method step of varying the relative separation feature in functional use.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Buazza et al. 400; Kim et al. ‘440; Tan et al. ‘529 (cited in IDS dated June 26, 2020); Bluman ‘849; Shimizu et al ‘837) does not expressly teach or reasonably suggest the combination of method steps in any independent claim.  In particular, the key features of each method independent claim are “concurrently” irradiating the photocurable material with varying the relative separation (step) between the surface of the first mold and the surface of the second mold.  In other words, the control in the method is concurrent (or simultaneous with) using irradiation of the waveguide film material while the relative separation between the two molds are varied.  Each independent claim 1, 4, and 8 further outlines how this concurrent method step includes each process step by first prima facie case for obviousness under 35 U.S.C. 103. 

Of note regarding the Cherala et al. ‘914 prior art reference cited on October 30, 2020 (RCE 10/30/20): Cherala does not expressly teach “a waveguide film”, does not make expressly clear that two molds are used (Cherala uses one mold 20 and a substrate 12), and does not make expressly clear that any relative separation force (paragraphs [0049] – [0051] Cherala) occur concurrently / simultaneously with the irradiation step.  For those reasons, although Cherala is considered pertinent prior art, the Examiner is unable to present a sufficient (and reasonable) case for obviousness.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 22, 2021